By this proceeding appellant seeks a personal judgment on a moneyed demand against the appellees, who are nonresidents of this state, and who were only served with notice of this suit by having a copy of the summons and complaint forwarded to them by registered mail according to the provisions of Acts 1915, p. 604. It is insisted by counsel for appellant that the provisions of this act authorized such suit upon such service, so as to uphold a personal judgment on a moneyed demand, and this is the sole question presented here for review. We cannot agree to this construction of the act. In Sweeney v. Tritsch,151 Ala. 242, 44 So. 184, it was said:
"It has been settled, since the leading decision of Pennoyer v. Neff, 95 U.S. 714, 24 L.Ed. 565, was pronounced, that a personal judgment or decree rendered in a cause against a nonresident, upon whom no personal service therein was had, is void, and, of course, unenforceable in any manner. That doctrine has been several times affirmed by this court. Exchange Bank v. Clement, 109 Ala. 270, 19 So. 814; L.  N. R. R. Co. v. Nash. 118 Ala. 477, 23 So. 825, 41 L.R.A. 331 [72 Am. St. Rep. 181]."
See, also, Jos. Joseph  Bros. Co. v. Hoffman  McNeill,173 Ala. 568, 56 So. 216, 38 L.R.A. (N.S.) 924, Ann. Cas. 1914A, 718.
The case of Pennoyer v. Neff, supra, has not been disturbed by the subsequent decisions of that court, but, on the contrary, has been cited with approval. Roller v. Holly,176 U.S. 398, 20 Sup. Ct. 410, 44 L.Ed. 520; Hart v. Sansom,110 U.S. 151, 3 Sup. Ct. 586, 28 L.Ed. 101. That case was rested upon constitutional grounds.
In the light of the foregoing authorities, therefore, it was beyond the power of the Legislature to provide for the recovery of a personal judgment on a moneyed demand against a nonresident upon whom no personal service was had in this state. And it will not be assumed that such power was attempted to be exercised unless the language of the act clearly so indicates. A careful reading of this act discloses to our minds a legislative purpose merely to make more definite the notice to nonresident defendants in those cases only in which they could properly theretofore be brought within the jurisdiction of the court. *Page 455 
We find nothing in any of the provisions of the act tending to show a purpose on the part of the Legislature to give the courts a new jurisdiction, entirely revolutionary, and, in the light of the foregoing authorities, beyond the legislative control.
We construe the act as merely providing for the better protection of nonresident defendants, who are properly made parties to litigation in this state, by requiring more specific notice, accompanied by copies of the complaint, bill, or petition, than had heretofore been provided by the statutes. Illustrations may be easily found by comparison, but we consider a further discussion unnecessary. We are therefore clearly of the opinion that the court below properly construed said act, and committed no error in the several rulings complained of.
It results that the judgment of the trial court will be here affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.